 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Aaron Neal Safford,                              No. CV-18-00493-PHX-JAT
10                  Petitioner,                        ORDER
11    v.
12    William Lothrop,
13                  Respondent.
14
15          Pending before the Court is Petitioner’s Petition for Writ of Habeas Corpus filed
16   pursuant to 28 U.S.C. § 2241 and a Report and Recommendation (“R&R”) on the Petition.
17   Although the Petition was filed under 28 U.S.C. § 2241, Respondent argues, and the R&R
18   concludes, that this Petition is not properly brought under the escape hatch of 28 U.S.C. §
19   2255(e), and therefore, the Petition in this case should be construed as one under 28 U.S.C.
20   § 2255(a). (Doc. 34 at 29). Thus, because Petitioner was convicted in the Tenth Circuit,
21   the R&R concludes that this Court does not have jurisdiction over this case. (Doc. 34 at
22   32).
23   I.     Review of R&R
24          This Court “may accept, reject, or modify, in whole or in part, the findings or
25   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
26   the district judge must review the magistrate judge’s findings and recommendations de
27   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
28   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); Schmidt v. Johnstone, 263
 1   F.Supp.2d 1219, 1226 (D. Ariz. 2003) (“Following Reyna-Tapia, this Court concludes that
 2   de novo review of factual and legal issues is required if objections are made, ‘but not
 3   otherwise.’”); Klamath Siskiyou Wildlands Ctr. v. U.S. Bureau of Land Mgmt., 589 F.3d
 4   1027, 1032 (9th Cir. 2009) (the district court “must review de novo the portions of the
 5   [Magistrate Judge=s] recommendations to which the parties object.”). District courts are
 6   not required to conduct “any review at all . . . of any issue that is not the subject of an
 7   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985) (emphasis added); see also 28 U.S.C.
 8   § 636(b)(1) (“the court shall make a de novo determination of those portions of the [report
 9   and recommendation] to which objection is made.”).
10          The Court will review the portions of the R&R to which there was an objection de
11   novo. However, the Court notes that Petitioner states in his objections, “Mr. Safford
12   specifically asks the Court to conduct de novo review of the issues raised in the R&R.”
13   (Doc. 35 at 1). Respondent appears to agree that this sentence is adequate to require a de
14   novo review of the entire of the case. See Doc. 36 at 5 (“Respondent respectfully asks that,
15   in conducting its de novo review of the R&R, the Court decline to accept the R&R’s
16   discussion of the second prong, ….”).
17          Both parties are incorrect, however, as to the scope of this Court’s review. The
18   Court is reviewing de novo only the portions of the R&R to which there is an objection.
19   Accord Martin v. Ryan, 2014 WL 5432133, *2 (D. Ariz. October 24, 2014) (“…when a
20   petitioner raises a general objection to an R&R, rather than specific objections, the Court
21   is relieved of any obligation to review it.”)(collecting cases); Warling v. Ryan, 2013 WL
22   5276367, *2 (D. Ariz. September 19, 2013) (“A general objection has the same effect as
23   would a failure to object”) (internal quotations and citation omitted). Thus, Petitioner’s
24   request cannot overcome this Circuit’s en banc case law that this Court need only review
25   de novo factual and legal issues to which there is an objection. See Reyna-Tapia, 328 F.3d
26   at 1121.
27          Thus, the Court will review de novo the portions of the R&R to which either party
28   objected.


                                                -2-
 1   II.       Background
 2             The R&R recounts to the procedural history of Petitioner’s case, and neither party
 3   objected to this portion of the R&R. (Doc. 34 at 1-5). Thus, the Court accepts it.
 4             As is relevant to the discussion below, the Court notes that Petitioner was sentenced
 5   in May 2010. Petitioner filed his first § 2255 petition in May 2011. Petitioner sought leave
 6   to file his second § 2255 petition in July 2014, which the Tenth Circuit denied. Petitioner
 7   sought leave to file his third § 2255 petition in April 2016. The Tenth Circuit granted
 8   Petitioner leave to file his third § 2255 petition (pursuant to Johnson) but ultimately denied
 9   relief.
10   III.      28 U.S.C. § 2255 v. 28 U.S.C. § 2241
11             The general rule is that 28 U.S.C. § 2255 provides the sole procedural mechanism
12   by which a federal prisoner may test the legality of his detention. Lorentsen v. Hood, 223
13   F.3d 950, 953 (9th Cir. 2000). However, § 2255(e) provides an exception to this general
14   rule in limited circumstances.
15   IV.       Escape Hatch
16             The R&R recounts the law governing when the escape hatch under § 2255(e) is
17   available, and neither party objected to this portion of the R&R. (Doc. 34 at 10-13). Thus,
18   the Court accepts it.
19             As is relevant to the discussion below,
20                    A § 2255 motion is inadequate or ineffective and thus “a § 2241
               petition is available under the ‘escape hatch’ of § 2255 when a petitioner (1)
21             makes a claim of actual innocence, and (2) has not had an ‘unobstructed
               procedural shot’ at presenting that claim.” Stephens v. Herrera, 464 F.3d
22             895, 898 (9th Cir. 2006).
23   (Doc. 34 at 13).
24             A.     Unobstructed Procedural Shot
25             As the R&R states:
26                    “In determining whether a petitioner had an unobstructed procedural
               shot to pursue his claim, we ask whether petitioner’s claim ‘did not become
27             available’ until after a federal court decision. In other words, we consider:
               (1) whether the legal basis for petitioner’s claim ‘did not arise until after he
28             had exhausted his direct appeal and first § 2255 motion;’ and (2) whether the
               law changed ‘in any way relevant’ to petitioner's claim after that first § 2255


                                                    -3-
 1            motion.” Harrison v. Ollison, 519 F.3d 952, 960 (9th Cir. 2008).
                     It is important to note that this standard does not mandate that the legal
 2            basis be a “new rule” or that it be one of “constitutional law,” as is required
              for second or successive 2255 motions pursuant to 28 U.S.C. § 2255(h)(2).
 3            Thus, this escape hatch standard is in this respect lower than the standard for
              successive motions.
 4   (Doc. 34 at 13).
 5
              The R&R concludes that Petitioner did not have an unobstructed procedural shot at
 6
     presenting his claim in the Tenth Circuit. (Doc. 34 at 13-18). Petitioner asks this Court to
 7
     adopt this conclusion. (Doc. 35 at 2). Respondent objects to this conclusion. (Doc. 36 at
 8
     5-8).
 9
              Initially, the R&R concludes that Petitioner is not precluded from the escape hatch
10
     merely because he did not raise these claims in a direct appeal or in the first § 2255 petition.
11
     (Doc. 34 at 13-17). Respondent objects to this conclusion arguing that properly exhausting
12
     the claim before the Tenth Circuit was required for the escape hatch to be available because
13
     the premise of the cases on which Petitioner now relies was available at the time of
14
     Petitioner’s opportunity to take a direct appeal and when he filed his first § 2255 petition.
15
     (Doc. at 36 at 5-8). The R&R rejects this argument because none of the cases on which
16
     Petitioner now relies had been decided at the time he could have taken a direct appeal or
17
     when he filed his first § 2255 petition; thus, the R&R concludes that it would have been
18
     futile to raise these claims. (Doc. 34 at 15). This Court agrees with the R&R up to this
19
     point that exhaustion via a direct appeal and/or a first § 2255 motion of a claim that had
20
     not yet been decided by the Supreme Court at that time of those filings and the Tenth
21
     Circuit law precluded such a claim at the time of those filings is not a mandatory
22
     prerequisite for the escape hatch to be available.
23
              The R&R goes on to conclude Petitioner’s third § 2255 before the Tenth Circuit
24
     wherein he actually raised (and the Tenth Circuit decided) his Descamps,1 Johnson,2 and
25
26
27   1
         Descamps v. United States, 133 S.Ct. 2276 (2013).
28   2
         Johnson v. United States, 135 S.Ct. 2551 (2015).


                                                    -4-
 1   Mathis3 claims was not an unobstructed procedural shot. (Doc. 34 at 17-18). The R&R’s
 2   reason for this conclusion lies in the distinction between the test for being permitted to
 3   bring a successive § 2255 and the test for bringing a petition under the escape hatch.
 4   Specifically, as stated above, bringing a successive § 2255 petition requires a showing that
 5   there was a new rule of constitutional law. Conversely, the escape hatch requires a showing
 6   that the legal basis for the claim did not arise until after a petitioner’s direct appeal and first
 7   § 2255 proceeding concluded and that the law changed in a way relevant to petitioner’s
 8   claim after his first § 2255 motion was decided. (Doc. 34 at 13).
 9           This distinction is important in this case because the Supreme Court’s decision in
10   Mathis is truly the basis of Petitioner’s claim. As the Tenth Circuit noted, Mathis has not
11   been made retroactive to cases not on direct appeal (thus, it did not announce a new rule of
12   constitutional law). Accordingly, Mathis did not qualify Petitioner for a successive § 2255
13   petition.4 However, Mathis can qualify as a legal basis for petitioner’s claim that there was
14
     a change in the law relevant to petitioner’s claim that arose after Petitioner’s first § 2255
15
     petition, which would mean Petitioner’s first § 2255 was not an unobstructed procedural
16
     shot to raise his Mathis claim.
17
             However, the R&R goes on to conclude that Petitioner’s third § 2255 petition can
18
     “count” as his unobstructed procedural shot under Harrison. (Doc. 34 at 17). Nonetheless,
19
     the R&R further concludes that Petitioner did not receive an unobstructed procedural shot
20
     in his third § 2255 petition because Petitioner’s Mathis claim, which the Tenth Circuit
21
     decided on a procedural ground, was not a basis to bring a successive § 2255 petition; thus,
22
     the Tenth Circuit did not consider the merits of Petitioner’s Mathis claim. (Doc. 34 at 18).
23
24   3
         Mathis v. United States, 136 S.Ct. 2243 (2016).
25   4
        This issue was litigated in Petitioner’s third § 2255 petition that Petitioner was permitted
     to file based on Johnson (which did apply a new rule of constitutional law retroactively).
26   However, Petitioner is not entitled to relief under Johnson. Thus, he attempted to convert
     his Johnson claim to a Mathis claim. (Doc. 34 at 18 (“In his third 2255 proceeding, the
27   Tenth Circuit described Petitioner’s motion as an attempt ‘to leverage the irrelevant
     Johnson decision to enable him to apply Mathis retroactively.’ (Exhibit F-3, Order
28   12/27/17.)”).


                                                    -5-
 1           The question then is whether, for petitioner to obtain an unobstructed procedural
 2   shot to present a claim, the court considering the § 2255 motion must reach the merits of
 3   the claim. In considering this question in this case, this Court has assumed the following:
 4   1) Johnson is retroactive, but Petitioner is not entitled to relief under Johnson; 2) the Tenth
 5   Circuit was correct that Mathis is not retroactive; and 3) if a court were to reach the merits
 6   of Petitioner’s Mathis claim, Petitioner would be entitled to relief in the form of a shorter
 7   sentence. To attempt to reach the end result of a shorter sentence, Petitioner’s petition
 8   seems to assume that if a court allows an escape hatch § 2241 petition, the Court is no
 9   longer bound by the retroactivity requirement (assuming Petitioner can meet the actual
10   innocence exception which the Court will discuss below). See (Doc. 1 at 16-22).5
11           This Court disagrees with the R&R that the Tenth Circuit’s failure to consider
12   Petitioner’s Mathis claim on the merits means that Petitioner did not have an unobstructed
13   procedural shot to raise his claims. In an analogous case, a district court concluded that
14
     the fact that Apprendi6 was decided after a petitioner’s conviction and was not retroactive
15
     (thus no court considered the merits of the claim) did not mean that the petitioner did not
16
     have an unobstructed procedural shot to bring his claim. See Lopera-Ochoa v. Sanders,
17
     No. CV 11-7084-DDP AGR, 2011 WL 7985824, at *2 (C.D. Cal. Oct. 4, 2011), report and
18
     recommendation adopted, No. CV 11-7084-DDP AGR, 2012 WL 2031134 (C.D. Cal. June
19
     5, 2012). Similarly, when a petitioner had litigated an Apprendi claim in the Eleventh
20
     Circuit as a request to file a successive § 2255 petition, then later made the same claim in
21
     the Ninth Circuit as a § 2241 petition, the district court held that the Eleventh Circuit
22
     denying leave to file the successive petition because Apprendi was not retroactive counted
23
     as an unobstructed procedural shot to raise the claim. Denson v. Ives, No. CV 14-04473
24
     DDP RZ, 2014 WL 6606667, at *2 (C.D. Cal. Nov. 19, 2014); Gamboa v. United States,
25
     5
       The Court may be mischaracterizing Petitioner’s claim, as it was not addressed in the
26   R&R or objections. However, in reading the Petition, the Court did not locate any
     argument that Mathis is in fact retroactive, or that the Tenth Circuit erred in concluding
27   otherwise. Thus, the Court presumes Petitioner is impliedly arguing that § 2241 overcomes
     the retroactivity requirement in some way.
28
     6
         Apprendi v. New Jersey, 530 U.S. 466 (2000).

                                                  -6-
 1   No. CV 12-10266 DSF JC, 2015 WL 2154149, at *4 (C.D. Cal. May 4, 2015) (same for a
 2   petitioner who had filed a § 2255 petition in the Fifth Circuit).
 3          Thus, because Petitioner in this case litigated a Mathis claim (and a Johnson claim)
 4   in the Tenth Circuit as a successive § 2255 petition, he had an unobstructed procedural shot
 5   to raise his claims. The R&R will be rejected on this point and Respondent’s objection
 6   sustained to the extent specified herein.
 7          B.     Actual Innocence
 8          Having concluded Petitioner had an unobstructed procedural shot to raise his claim
 9   in the Tenth Circuit, this Court need not reach the question of whether Petitioner can show
10   actual innocence to qualify for the § 2255(e) escape hatch. Nonetheless, the Court will
11   consider this alternative theory for not applying the escape hatch because Petitioner
12   objected to the R&R’s recommendation that the Court find it lacks jurisdiction over his §
13   2241 petition because Petitioner cannot show actual innocence.
14
            The R&R recounted the law governing actual innocence, and neither party objected
15
     to this portion of the R&R. Accordingly, the Court accepts it.
16
            Specifically,
17                  In the Ninth Circuit, a claim of actual innocence for purposes of the
            escape hatch of § 2255 is tested by the standard articulated by the Supreme
18          Court in Bousley v. United States, 523 U.S. 614 (1998). Stephens v. Herrera,
            464 F.3d 895, 898 (9th Cir. 2006). “To establish actual innocence, petitioner
19          must demonstrate that, in light of all the evidence, it is more likely than not
            that no reasonable juror would have convicted him.” Id. (quoting Bousley,
20          523 U.S. at 623). “[A]ctual innocence’ means factual innocence, not mere
            legal insufficiency.” Bousley, 523 U.S. at 623.
21
     (Doc. 34 at 19).
22
            It is an open question in the Ninth Circuit “whether a petitioner may ever be actually
23
     innocent of a noncapital sentence for the purpose of qualifying for the escape hatch.”
24
     Marrero v. Ives, 682 F.3d 1190, 1193 (9th Cir. 2012). Ultimately, the R&R concludes that
25
     claims of actual innocence of noncapital sentences cannot qualify for the escape hatch, and
26
     thus, Petitioner’s claim fails. (Doc. 34 at 28). Petitioner objects to this conclusion.
27
            Regardless, however, of whether noncapital sentences can qualify for the escape
28
     hatch, the Ninth Circuit Court of Appeals has held, “the purely legal argument that []

                                                 -7-
 1   petitioner was wrongly classified as a career offender under the Sentencing Guidelines is
 2   not cognizable as a claim of actual innocence under the escape hatch.” Marrero, 682 F.3d
 3   at 1195. see also Dorise v. Matevousian, 692 Fed. App’x 864, 865 (9th Cir. 2017). In other
 4   words, Marrero rejected an “actual innocence” claim that was a “purely legal claim that
 5   had nothing to do with factual innocence.” Marrero, 682 F.3d at 1193.
 6          In this case, Petitioner’s claim is clearly a legal claim and not a claim of factual
 7   innocence. Petitioner points to no new evidence, but only new law. (Doc. 34 at 28).
 8   Because Petitioner has no claim of factual innocence, even if the escape hatch is available
 9   to claims of actual innocence of a noncapital sentence, he would not qualify. Therefore,
10   Petitioner cannot qualify for the escape hatch.
11          The R&R will be accepted on this point and Petitioner’s objections are overruled.
12   V.     Transfer or Dismissal
13          As a result of the foregoing, the Petition in this case is properly construed as being
14
     under § 2255 and not § 2241. According this Court lacks jurisdiction over the Petition.
15
            The R&R recommends that this Court dismiss this case without prejudice for lack
16
     of jurisdiction rather than transfer it to the Tenth Circuit. (Doc. 34 at 31). Neither party
17
     objected to this recommendation. Accordingly, the Court accepts it.
18
     VI.    Certificate of Appealability
19
            To the extent the currently pending petition is properly brought pursuant to 28
20
     U.S.C. § 2241, no certificate of appealability is required to appeal. See Forde v. U.S.
21
     Parole Comm'n, 114 F.3d 878, 879 (9th Cir. 1997). However, when a petition is brought
22
     under § 2241, but is properly characterized as a petition under 28 U.S.C. § 2255, this Court
23
     must determine whether a certificate of appealability is appropriate. Porter v. Adams, 244
24
     F.3d 1006, 1007 (9th Cir. 2001) (order).
25
            Here, the Court has determined that this Petition is properly construed as one under
26
     28 U.S.C. § 2255; thus, this Court will determine whether to issue a certificate of
27
     appealability. “When the district court denies a habeas petition on procedural grounds
28
     without reaching the prisoner's underlying constitutional claim, a COA should issue when

                                                 -8-
 1   the prisoner shows, at least, that jurists of reason would find it debatable whether the
 2   petition states a valid claim of the denial of a constitutional right and that jurists of reason
 3   would find it debatable whether the district court was correct in its procedural ruling.”
 4   Slack v. McDaniel, 529 U.S. 473, 484 (2000). In this case, it is not debatable that Petitioner
 5   cannot make a showing of actual innocence. Therefore, a certificate of appealability will
 6   be denied.
 7   VII.   Conclusion
 8          IT IS ORDERED that the Report and Recommendation (Doc. 34) is accepted or
 9   rejected as specified above; the objections (Docs. 35 and 36) are sustained or overruled as
10   specified above; the Petition is denied and dismissed, without prejudice for lack of
11   jurisdiction, and the Clerk of the Court shall enter judgment accordingly.
12          IT IS FURTHER ORDERED that to the extent the Court of Appeals construes
13   this as a Petition under 28 U.S.C. § 2255, jurists of reason would not find this Court’s
14
     procedural ruling debatable, therefore a certificate of appealability is denied.
15
            Dated this 11th day of February, 2019.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -9-
